Citation Nr: 0430301	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  96-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of a left 
knee meniscectomy.  

4.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.  

5.  Entitlement to service connection for avascular necrosis 
of the left hip, claimed as secondary to residuals of a left 
knee meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
June 1965.  He has also had periods of service in the United 
States Air Force Reserves and in the Rhode Island National 
Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision.  In 
that decision, the RO denied the veteran's claims of 
entitlement for service connection for tinnitus, bilateral 
hearing loss, iritis, left kidney hypoplasia, depression, 
hypertension, post-operative residuals of a left knee 
meniscectomy, osteoarthritis of the lumbar spine, and 
avascular necrosis of the left hip secondary to post-
operative residuals of a left knee meniscectomy.  The veteran 
filed a notice of disagreement (NOD) in May 1996, and the RO 
issued a statement of the case (SOC) in June 1996.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 1996.  

In October 1996, the veteran and his fiancée testified before 
a Hearing Officer at the Providence RO; a transcript of that 
hearing is of record.  

In April 1999, the Board remanded the veteran's claims to the 
RO for additional development.  The development included 
obtaining outstanding service and VA medical records.  In 
January 2004, while the veteran's appeal was in remand 
status, the RO granted service connection for tinnitus and 
bilateral hearing loss awarding separate 10 percent ratings 
for those disabilities, effective October 31, 1995.  In March 
2004, the veteran filed an NOD with the January 2004 rating 
decision and the disability ratings assigned.  Also in March 
2004, the veteran withdrew his appeal for the claims for 
service connection for iritis and hypoplasia of the left 
kidney.  

In July 2004, the RO issued an SOC in response to the 
veteran's NOD for the initial ratings assigned for tinnitus 
and for bilateral hearing loss.  

For the reason expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

The record reflects that in a March 2004 statement, the 
veteran requested an RO hearing.  In June 2004, the veteran's 
representative submitted a statement to the RO in which he 
noted the veteran was requesting a videoconference hearing 
before a member of the Board [also known as a "Veterans Law 
Judge," see 38 C.F.R. § 19.2(b)(2003)].  Later in June 2004, 
a letter from the RO to the veteran notes that the veteran 
had been scheduled for a hearing in July 2004 at the 
Providence RO; a handwritten notation on the claims file copy 
of the letter reflects that the veteran's representative 
canceled the hearing.  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  While withdrawing his request for an RO hearing, the 
veteran has not specifically withdrawn his request for a 
videoconference hearing before a Veterans Law Judge.  Under 
these circumstances, in accordance with his request, the 
veteran must be provided an opportunity to present testimony 
during a videoconference hearing.  

Accordingly, the appeal is hereby REMANDED to the RO, via the 
AMC, for the following action:
 
The RO should schedule the veteran for a 
Board videoconference hearing in 
accordance with his June 2004 request.  
The RO should notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  If the veteran no 
longer desires a Board hearing, a signed 
writing to that effect (preferably, from 
the veteran) should be associated with 
the claims file.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




